      Case 2:11-cr-00091-JCM-CWH Document 179
                                          178 Filed 06/26/20
                                                    06/25/20 Page 1 of 3
                                                                       2
Prob12B
D/NV Form
Rev. June 2014



                                  United States District Court
                                              for
                                    the District of Nevada

                         REQUEST FOR MODIFICATION
         TO CONDITIONS OF SUPERVISION WITH CONSENT OF OFFENDER
                  Probation Form 49 (Waiver of Hearing) is Attached
                                   June 25, 2020

Name of Offender: Chase Sitton

Case Number: 2:11CR00091

Name of Sentencing Judicial Officer: Honorable Roger L. Hunt

Date of Original Sentence: August 3, 2012

Original Offense: Brandishing a Firearm During a Crime of Violence; Aiding and Abetting

Original Sentence: 84 Months prison, followed by 60 Months TSR.

Date Supervision Commenced: May 25, 2017

Name of Assigned Judicial Officer: Honorable Roger L. Hunt

                                 PETITIONING THE COURT

☒ To modify the conditions of supervision as follows:

    1. Residential Reentry Center – You must reside in a residential reentry center for a term
       of up to 90 days. You must follow the rules and regulations of the center.

                                             CAUSE

Sitton is scheduled to commence supervision in the District of Nevada on July 21, 2020. Sitton
has requested our assistance in securing halfway house placement. On April 22, 2020 the RRC
agreed to accept Sitton contingent on a zero tolerance for violating the rules and regulations of
the center due to Sitton’s history of repetitive facility violations.

It is requested that Your Honor modify his release conditions to include placement in a
residential re-entry center for a period of up to 90 days. This will allow Sitton to find a suitable
residence. Attached is a waiver of hearing form signed by the Sitton to modify his release
conditions accordingly. Sitton was explained his right to a hearing and the assistance counsel but
waived those rights and agreed to the requested modification
      Case 2:11-cr-00091-JCM-CWH Document 179
                                          178 Filed 06/26/20
                                                    06/25/20 Page 2 of 3
                                                                       2
                                         RE: Chase Sitton
Prob12B
D/NV Form
Rev. June 2014
                                                            Respectfully submitted,
                                                                                 Digitally signed by
                                                                                 Gabriella Mitchell
                                                                                 Date: 2020.06.25
                                                                                 14:40:58 -07'00'
                                                            ______________________________
                                                            Gabriella Mitchell
                                                            United States Probation Officer Assistant

Approved:

                              2020.06.25
                              14:39:03 -07'00'
__________________________________________
Joy Gabonia
Supervisory United States Probation Officer

THE COURT ORDERS


☐        No Action.

☐        The extension of supervision as noted above.

X
☐        The modification of conditions as noted above

☐        Other (please include Judicial Officer instructions below):

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------




                                                      _____________________________
                                                      Signature of Judicial Officer
                                                       June 26, 2020
                                                      _____________________________
                                                      Date
Case
 Case2:11-cr-00091-JCM-CWH
      2:11-cr-00091-JCM-CWH Document
                             Document178-1
                                      179 Filed
                                           Filed06/26/20
                                                 06/25/20 Page
                                                           Page31ofof31
